DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,16,24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nayeb Nazar et al. (US Application 2018/0302896, hereinafter Nayeb).
Regarding claims 1, 8, 16, Nayeb discloses a method of wireless communication (Figs. 1A,1C, 14-17), comprising, at a user equipment (UE) (102) and base station (114): 
identifying a discrete Fourier transform (DFT) matrix including a number of rows and columns based on scheduled physical uplink control channel (PUCCH) resources including a number of symbols in a time domain and a number of sub-carriers in a frequency domain (Table 17, [0256]- [0265], which recites a discrete Fourier transform (DFT) matrix including a number of rows and columns based on scheduled physical uplink control channel (PUCCH) resources as claimed by the instant application);
 selecting a codepoint from a sequence pool derived from the DFT matrix based on a payload value of uplink control information (UCI) to be transmitted on the PUCCH resources ([0257], [0272]- [0277], which recites a codepoint from a sequence); and
 transmitting the selected codepoint on the scheduled PUCCH resources ([0257], [0272]- [0277], which recites transmitting the selected codepoint as claimed).
Regarding claim 24, Nayeb discloses a method of wireless communication (Figs. 1A,1C, 14-17), for a base station (114), comprising:
 identifying a discrete Fourier transform (DFT) matrix including a number of rows and columns based on at least an oversampling factor and a number of symbols in a time domain of scheduled physical uplink control channel (PUCCH) resources for one or more user equipment (UEs) (Table 17, [0256]- [0265], which recites a discrete Fourier transform (DFT) matrix including a number of rows and columns based on scheduled physical uplink control channel (PUCCH) resources as claimed by the instant application); 
receiving one or more PUCCH transmissions on the scheduled PUCCH resources (Table 17, [0256]- [0265], which recites a discrete Fourier transform (DFT) matrix including a number of rows and columns based on scheduled physical uplink control channel (PUCCH) resources as claimed by the instant application);
correlating each of the one or more PUCCH transmissions with each codepoint of the DFT matrix to select a payload value of uplink control information (UCI) sent by a respective UE that corresponds to the codepoint of the DFT matrix with a best correlation for a respective PUCCH transmission of the one or more PUCCH transmissions ([0101]- [0102], [0112]- [0115], which recites correlating each of PUCCH transmission as claimed by the instant application) and
 determining the respective UE that sent the respective PUCCH transmission based on a codebook index of the codepoint of the DFT matrix with the best correlation ([0257], [0272]- [0277], which recites transmitting the selected codepoint as claimed).
Regarding claim 2, Nayeb discloses the method of claim 1, wherein identifying the DFT matrix based on the scheduled PUCCH resources comprises identifying a separate DFT matrix for each hop of a frequency hopping pattern ([0254], [0257], [0273], [0275], [0283]).  
Regarding claim 3, Nayeb discloses the method of claim 1, wherein transmitting the selected codepoint on the scheduled PUCCH resources comprises rate matching around a demodulation reference signal (DMRS) or puncturing the transmission of the selected codepoint with the DMRS ([0077], [0256], [0258], [0260]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7,9-15,17-23,25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb in view Suehiro (US Application 2010/0040162, hereinafter Suehiro).

 
Regarding claims 4, 20,29, Nayeb discloses the method of claim 1 as addressed above, except further comprising determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product.  
However, Suehiro teaches further comprising determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product ([0042]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data([0001]).
Regarding claims 5, 21, Nayeb discloses the method of claim 1 as addressed above, except wherein the DFT matrix is a MN x MN matrix, where N is the number of symbols and M is the number of sub-carriers.  
However, Suehiro teaches wherein the DFT matrix is a MN x MN matrix, where N is the number of symbols and M is the number of sub-carriers ([0042]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as wherein the DFT matrix is a MN x MN matrix, where N is the number of symbols and M is the number of sub-carriers as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data([0001]).
Regarding claims 6, 23, Nayeb discloses the method of claim 1 as addressed above, except wherein selecting the codepoint from the DFT matrix comprises oversampling the DFT matrix based on a codebook index assigned to the UE.  
However, Suehiro teaches selecting the codepoint from the DFT matrix comprises oversampling the DFT matrix based on a codebook index assigned to the UE (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as selecting the codepoint from the DFT matrix comprises oversampling the DFT matrix based on a codebook index assigned to the UE as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 7, Nayeb discloses the method of claim 1 as addressed above, except receiving signaling indicating one or more of the PUCCH resources, an oversampling factor, a codebook, or a codebook index for the UE.  
However, Suehiro teaches receiving signaling indicating one or more of the PUCCH resources, an oversampling factor, a codebook, or a codebook index for the UE (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as receiving signaling indicating one or more of the PUCCH resources, an oversampling factor, a codebook, or a codebook index for the UE as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 9, Nayeb discloses the method of claim 8 as addressed above, except wherein the DFT matrix is an ON x ON matrix, where O is the oversampling factor and N is based on at least a number of symbols in a time domain of the scheduled PUCCH resources.  
However, Suehiro teaches the DFT matrix is an ON x ON matrix, where O is the oversampling factor and N is based on at least a number of symbols in a time domain of the scheduled PUCCH resources (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as the DFT matrix is an ON x ON matrix, where O is the oversampling factor and N is based on at least a number of symbols in a time domain of the scheduled PUCCH resources as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 10, Nayeb discloses the method of claim 9as addressed above, except selecting a codepoint from the DFT matrix based on a codebook assigned to the UE comprises selecting an ON x N sub-matrix of the ON x ON matrix based on the codebook.  
However, Suehiro teaches selecting a codepoint from the DFT matrix based on a codebook assigned to the UE comprises selecting an ON x N sub-matrix of the ON x ON matrix based on the codebook (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as selecting a codepoint from the DFT matrix based on a codebook assigned to the UE comprises selecting an ON x N sub-matrix of the ON x ON matrix based on the codebook as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 11, Nayeb discloses the method of claim 9, wherein N is a product of the number of symbols in the time domain of the scheduled PUCCH resources and a number of sub-carriers in a frequency domain of the scheduled PUCCH resources ([0006]- [0008]).  
Regarding claims 12, 27, Nayeb discloses the method of claim 8 as addressed above, except receiving signaling indicating the oversampling factor, the codebook, and a codebook index for the UE.  
However, Suehiro teaches receiving signaling indicating the oversampling factor, the codebook, and a codebook index for the UE (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as receiving signaling indicating the oversampling factor, the codebook, and a codebook index for the UE as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claims 13, 28, Nayeb discloses the method of claim 12, wherein the signaling is one of a radio resource control (RRC) message, a media access control - control element (MAC-CE), or a downlink control information (DCI) ([0160]- [0162]).  
Regarding claim 14, Nayeb discloses the method of claim 8 as addressed above, except the codebook comprises rows of the DFT matrix selected based on the oversampling factor.  
However, Suehiro teaches the codebook comprises rows of the DFT matrix selected based on the oversampling factor (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as the codebook comprises rows of the DFT matrix selected based on the oversampling factor as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 15, Nayeb discloses the method of claim 8 as addressed above, except further comprising determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product.  
However, Suehiro teaches further comprising determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product ([0042]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as determining a Kronecker product between the DFT matrix and a cell specific sequence, wherein the codepoint is selected from the sequence pool of a resulting matrix of the Kronecker product as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data([0001]).
Regarding claim 17, Nayeb discloses the method of claim 16, wherein the correlating comprises performing a fast Fourier transform (FFT) operation on the received PUCCH transmission and the DFT matrix ([0273], [0275]).    
Regarding claim 18, Nayeb discloses the method of claim 16, wherein identifying the DFT matrix based on the scheduled PUCCH resources comprises identifying a separate DFT matrix for each hop of a frequency hopping pattern ([0273], [0275]).  
Regarding claim 19, Nayeb discloses the method of claim 16, wherein correlating the received PUCCH transmission comprises rate matching around a demodulation reference signal (DMRS) ([0077], [0256]).  
Regarding claim 22, Nayeb discloses the method of claim 16, wherein correlating the received PUCCH transmission with each codepoint of the DFT matrix comprises determining a UE that sent the PUCCH transmission based on a codebook index of the codepoint of the DFT matrix with the best correlation ([0273], [0275]).  
Regarding claim 25, Nayeb discloses the method of claim 24 as addressed above, except wherein the DFT matrix is based on an ON x ON matrix, where O is the oversampling factor and N is the number of symbols.  
However, Suehiro teaches wherein the DFT matrix is based on an ON x ON matrix, where O is the oversampling factor and N is the number of symbols (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as the DFT matrix is based on an ON x ON matrix, where O is the oversampling factor and N is the number of symbols as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Regarding claim 26, Nayeb discloses the method of claim 25 as addressed above, except wherein identifying the DFT matrix further comprises selecting an ON x N sub-matrix of the ON x ON matrix as the DFT matrix.  
However, Suehiro teaches wherein identifying the DFT matrix further comprises selecting an ON x N sub-matrix of the ON x ON matrix as the DFT matrix (Abstract, [0045]- [0046], [0169]- [0170]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suehiro with the teaching of Nayeb by using the above features such as identifying the DFT matrix further comprises selecting an ON x N sub-matrix of the ON x ON matrix as the DFT matrix as taught by Suehiro for the purpose of convoluting transmission signals with virtual channel data ([0001]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461